      Case 3:20-cv-00477-E Document 33 Filed 02/09/21              Page 1 of 3 PageID 264



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

EUGENE CAMPBELL,                                 §
                                                 §
         Plaintiff,                              §
                                                 §
vs.                                              §      CIVIL ACTION NO. 3:20-CV-00477-E
                                                 §
AHERN RENTALS, INC.,                             §
                                                 §
         Defendant.                              §

      DEFENDANT’S MOTION TO WITHDRAW MICHAEL P. ROYAL AS COUNSEL

         Pursuant to Local Rule 83.12, Defendant Ahern Rentals, Inc., through its attorneys of

record, files this Unopposed Motion to Withdraw Michael P. Royal as Counsel (the “Motion”),

and in support thereof shows the Court the following:

         1.     Defendant has been represented in this action by Michael P. Royal, Patrick H.

Hicks and Mark A. Flores of the law firm of Littler Mendelson, P.C.

         2.     Mr. Royal seeks to withdraw as Mr. Hicks has been admitted pro hac vice.

         2.     Defendant requests that Mr. Royal be withdrawn as Defendant’s counsel of record

in this cause. Patrick H. Hicks (who has been admitted pro hac vice), a shareholder, will succeed

Mr. Royal as lead counsel. Mr. Hicks’ contact information is as follows:

                                    Patrick H. Hicks
                                    Nevada State Bar No. 24082629
                                    Admitted pro hac vice
                                    LITTLER MENDELSON, P.C.
                                    3960 Howard Hughes Parkway
                                    Suite 300
                                    Las Vegas, NV 89169-5937
                                    (702) 862-8800
                                    (702) 862-8811 (Facsimile)
                                    phicks@littler.com

         3.     Mr. Hicks will act as attorney-in-charge on behalf of Defendant in this matter.
   Case 3:20-cv-00477-E Document 33 Filed 02/09/21                  Page 2 of 3 PageID 265



       4.      No delay or injustice will be caused by Mr. Royal’s withdrawal as counsel for

Defendant. Defendant seeks no extensions of existing deadlines on account of this withdrawal.

Counsel for Plaintiff has indicated no opposition to the relief requested in this Motion.

       WHEREFORE, Defendant respectfully requests the Court to (i) grant this Motion, and

(ii) enter an Order withdrawing Michael P. Royal as counsel of record for Defendant in this

matter and substituting Mr. Hicks as co-counsel for the Defendant.

       Dated: February 9, 2021                    Respectfully submitted,


                                                  /s/ Michael P. Royal
                                                  Michael P. Royal
                                                  Texas State Bar No. 00784886
                                                  Mark A. Flores
                                                  Texas State Bar No. 24076385
                                                  LITTLER MENDELSON, P.C.
                                                  2001 Ross Avenue
                                                  Suite 1500, Lock Box 116
                                                  Dallas, TX 75201-2931
                                                  214.880.8100
                                                  214.880.0181 (Facsimile)
                                                  mroyal@littler.com
                                                  markflores@littler.com

                                                  Patrick H. Hicks
                                                  Nevada State Bar No. 004632
                                                  Admitted pro hac vice
                                                  LITTLER MENDELSON, P.C.
                                                  3960 Howard Hughes Parkway
                                                  Suite 300
                                                  Las Vegas, NV 89169-5937
                                                  (702) 862-8800
                                                  (702) 862-8811 (Facsimile)
                                                  phicks@littler.com

                                                  ATTORNEYS FOR DEFENDANT
                                                  AHERN RENTALS, INC.




DEFENDANT’S MOTION TO WITHDRAW MICHAEL P. ROYAL AS COUNSEL – Page 2
    Case 3:20-cv-00477-E Document 33 Filed 02/09/21               Page 3 of 3 PageID 266



                               CERTIFICATE OF CONFERENCE

        I hereby certify that on February 9, 2021, I personally conferred with counsel of record
for Plaintiff regarding the substance of this Motion, and Plaintiff indicated no opposition to the
Motion.

                                                /s/ Mark A. Flores
                                                Mark A. Flores



                                 CERTIFICATE OF SERVICE

        On February 9, 2021, I electronically submitted the foregoing document with the clerk of
court for the United States District Court, Northern District of Texas, using the Case
Management/Electronic Case Filing (CM/ECF) system of the Court. The CM/ECF system sent a
Notice of Electronic Filing to the following counsel of record who consented in writing to accept
service of this document by electronic means:

         Robert J. Wiley
         Fadi Yousef
         ROB WILEY P.C.
         2613 Thomas Avenue
         Dallas, Texas 75204
         fyousef@robwiley.com
         rwiley@robwiley.com

                                                    /s/ Michael P. Royal
                                                    Michael P. Royal
4848-6889-2890.2 108557.1002




DEFENDANT’S MOTION TO WITHDRAW MICHAEL P. ROYAL AS COUNSEL – Page 3
